 1
 2
 3
 4
 5
 6
 7
 8
 9
10                           UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13   BAY M., for Anthony M. (deceased),                   Case No.: 18-cv-1015 W (JLB)
14                                       Plaintiff,
                                                          ORDER:
15   v.                                                   (1) ADOPTING REPORT AND
                                                          RECOMMENDATION [DOC. 18] TO
16   ANDREW M. SAUL, Commissioner of
                                                          AFFIRM THE COMMISSIONER’S
     Social Security Administration,
17                                                        DECISION,
                                      Defendant.          (2) DISMISSING CASE, AND
18
                                                          (3) ORDERING ENTRY OF
19                                                        JUDGMENT
20
21
22         On May 21, 2018, Plaintiff Bay M., on behalf of Anthony M., her deceased
23   husband, filed this lawsuit seeking judicial review of the Social Security Commissioner’s
24   final decision denying his application for a period of disability and disability insurance
25   benefits. The matter was referred to the Honorable Jill L. Burkhardt, United States
26   Magistrate Judge, for a report and recommendation under 28 U.S.C. § 636(b)(1)(B).
27   Thereafter, the parties filed joint motions [Docs. 16, 17] for judicial review of the
28   Commissioner’s decision.

                                                      1
                                                                                   18-cv-1015 W (JLB)
 1         On August 5, 2019, Judge Burkhardt issued a Report and Recommendation
 2   (“Report”), recommending the Court enter judgment affirming the Commissioner’s
 3   decision and dismissing this action. (Report [Doc. 18] 38:5–7.) The Report also ordered
 4   any objections filed within 14 days after being served with a copy of the Report. (Id.
 5   38:8–10.) To date, no objection has been filed, nor has there been a request for additional
 6   time in which to file an objection.
 7         A district court’s duties concerning a magistrate judge’s report and
 8   recommendation and a respondent’s objections thereto are set forth in Rule 72(b) of the
 9   Federal Rules of Civil Procedure and 28 U.S.C. § 636(b)(1). When no objections are
10   filed, the district court is not required to review the magistrate judge’s report and
11   recommendation. See United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
12   (holding that 28 U.S.C. § 636(b)(1)(C) “makes it clear that the district judge must review
13   the magistrate judge’s finding and recommendations de novo if objection is made, but not
14   otherwise”) (emphasis in original); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.
15   Ariz. 2003) (concluding that where no objections were filed, the District Court had no
16   obligation to review the magistrate judge’s report). This rule of law is well-established
17   within both the Ninth Circuit and this district. See Wang v. Masaitis, 416 F.3d 992, 1000
18   n.13 (9th Cir. 2005) (“Of course, de novo review of a R & R is only required when an
19   objection is made to the R & R.”) (emphasis added) (citing Reyna-Tapia, 328 F.3d at
20   1121); Nelson v. Giurbino, 395 F. Supp. 2d 946, 949 (S.D. Cal. 2005) (Lorenz, J.)
21   (adopting Report without review because neither party filed objections despite having the
22   opportunity to do so, and holding that, “accordingly, the Court will adopt the Report and
23   Recommendation in its entirety.”); see also Nichols v. Logan, 355 F. Supp. 2d 1155, 1157
24   (S.D. Cal. 2004) (Benitez, J.).
25         The Court, therefore, accepts Judge Burkhardt’s recommendation, and ADOPTS
26   the Report [Doc. 18] in its entirety. For the reasons stated in the Report, which is
27   incorporated herein by reference, the Court AFFIRMS the Commissioner’s decision, and
28   ORDERS this case DISMISSED and JUDGMENT entered in favor of Defendant.

                                                   2
                                                                                   18-cv-1015 W (JLB)
 1        The Clerk shall close the District Court case file.
 2        IT IS SO ORDERED.
 3   Dated: August 23, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                18-cv-1015 W (JLB)
